AO 245B (Rev 02/18)   Judgment in a Criminal Case
                      Sheet I



                                         UNITED STATES DISTRICT COURT
                                       Eastern District of Pennsylvania
                                                        )
              UNITED STATES OF AMERICA                  )    JUDGMENT IN A CRIMINAL CASE
                         v.                             )
                                                                        )

                        LOUIS GILBERT               FILED               )
                                                                        )
                                                                              Case Number:           DP AE2: 15CR0004 79-00 I

                                                                              USM Number:            NIA
                                                    FEB. 27 2019        )
                                                                        )     William Spade, Esq.
                                                KAiE 81,R;{MAN, Clerk )       Defendant's Attorney
THE DEFENDANT:                                 By - - Dep. CIJrk
1:8:] pleaded guilty to count(s)     1
                                         -------
•   pleaded nolo contendere to count(s)
    which was accepted bv the court.
D   was found guilty on count(s)
    after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                   Offense Ended               Count
18:641 & 2                         Conversion of government funds                                      December 2012                1




       The defendant is sentenced as provided in pages 2 through                      of this judgment. The sentence is imposed pursuant to
                                                                      - -6- -
the Sentencing Reform Act of 1984.

0    The defendant has been found not guilty on count(s)

0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ 0 is                         O are dismissed on the motion of the United States.
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                      Gerald J. Pap~ United States Distric-=-t,:..,Ju~d=g=e'--------
                                                                      Name and Title of Judge


                                                                      _!?ate si_gned.!_   C_/~7/I_ q,
AO 245B (Rev 02/18)   Judgment in a Cruninal Case
                      Sheet 4-Probation
                                                                                                      Judgment-Page _ 2 _ of _        _6
 DEFENDANT:               LOUIS GILBERT
 CASE NUMBER:             15-CR-479
                                                              PROBATION

 You are hereby sentenced to probation for a term of :
 3 YEARS.




                                                    MANDATORY CONDITIONS
 I.     You must not commit another federal, state or local crime.
 2.     You must not unlawfully possess a controlled substance.
 3.     You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of placement on
        probation and at least two periodic drug tests thereafter, as determined by the court.
             DThe above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
              substance abuse. (check if appltcable)
 4. [8J You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5. D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
        as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a qualifying offense. (check ifappltcable)
 6.     D     You must participate in an approved program for domestic violence. (check if applicable)
 7.     [8J You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
 8.       You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9.       If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 I 0.     You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,



  You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
  page.
AO 245B (Rev 02/18)   Judgment in a Criminal Case
                      Sheet 4A - Probation
                                                                                               Judgment-Page ___ 3           of         6

DEFENDANT:                 LOUIS GILBERT
CASE NUMBER:               15-CR-479

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware ofa change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                    Date
                                   -------              --- ---
AO 245B (Rev 02/18)   Judgment in a Criminal Case
                      Sheet 4B - Probation
                                                                                                     Judgment-Page _ _
                                                                                                                     4_         of        6
DEFENDANT:               LOUIS GILBERT
CASE NUMBER:             15-CR-479

                                               ADDITIONAL PROBATION TERMS
The defendant shall continue to participate in his mental health program for evaluation and/or treatment and abide by the rules of any such
program until satisfactorily discharged.

The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of testing to
ensure compliance. It is further ordered that the defendant shall participate in drug treatment and abide by the rules of any such program
until satisfactorily discharged.

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income tax returns
upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the investigation of his financial
dealings and shall provide truthful monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval of the
probation officer, unless the defendant is in compliance with a payment schedule for any restitution obligation. The defendant shall not
encumber or liquidate interest in any assets unless it is direct service of the restitution obligation or otherwise has the express approval of
the Court.
AO 245B (Rev. 02/18)     Judgment ma Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                                              Judgment - Page __1   of _§
 DEFENDANT:                      LOUIS GILBERT
 CASE NUMBER:                    15-CR-479
                                                  CRIMINAL MONET ARY PENALTIES
          The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                 Assessment                              JVTA Assessment*                              Fine          Restitution
 TOTALS            s             100.00                          $                                               $     0.00      $   36,528.00


                                                                                            • An Amended Judgment in a Criminal Case (AO 245CJ will
 •        The determination of restitution is deferred
                                                                                            be entered
 until after such determination.

 t8l      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

          If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
          otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
          victims must be paid before the United States is paid.

 Name of Payee                                        Total Loss**                                        Restitution Ordered                 Priority or
 Payable to Clerk, U.S.
 District Court

 Department of Veterans                                $36,528.00                                             $36,528.00
 Affairs
 Debt Management
 Center, 389
 P.O. Box 11930
 St. Paul, MN 55111-
 0930
 Re: VA File No:
 (Docket No. 15-479)




 TOTALS                                                   S      36,528.00
                                                                    -------                               s
 D        Restitution amount ordered pursuant to plea agreement $

 D        The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
          to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D        The court determined that the defendant does not have the ability to pay interest and it is ordered that:
          1:8]         the interest requirement is waived for the                D       fine      1:8]       restitution.

          •            the interest requirement for the              D     fme       D     restitution is modified as follows:

 *  Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, 1IOA, and 113A of Title 18 for offenses committed on
    or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev 02/18)       Judgment in a Criminal Case
                          Sheet 6 - Schedule of Pavments
                                                                                                        Judgment - P~e _...c.6_ of              6
 DEFENDANT:                   LOUIS GILBERT
 CASE NUMBER:                 15-CR-479

                                                           SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     C8l Lump sum payment of$ 36,628.00                       due immediately, balance due

           D     not later than                                     , or
           [8J   in accordance with D           C     D    D,   D    E,or    [8J F below; or

 B     D   Payment to begin immediately (may be combined with               DC,       D D, or     D F below); or

 C     D   Payment in equal             _ _ _ _ _ (e.g, weekly. monthly, quarterly) installments of $                        over a period of
           _     _    _      (e . g .• months or years), to commence _ _ _ _ (e . g, 30 or 60 days) after the date of this judgment; or

 D     D   Payment in equal         _ _ _ _ _ (e.g. weekly. monthly, quarterly) installments of $ _       _ _        _ over a period of
                             (e.g, months or years), to commence         __ (e.g. 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E     D   Payment during the term of supervised release will commence within _ _ _ _ (e.g. 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     [8J Special instructions regarding the payment of criminal monetary penalties:
           The restitution is due immediately and shall be paid in monthly installments ofnot less than $50, to commence 30 days after the
           date of this judgment. The defendant shall notify the United States Attorney for this district within 30 days of any change of
           mailing address or residence that occurs while any portion of the restitution remains unpaid.



 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 [8J   Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.
       Shawn Edmonds 18-70 ($421,857), John Cox 17-598 ($68,556)




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
